DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2 and 6 are amended.
Claims 1, 4-5, and 7-20 are canceled.
Claims 2-3, 6, and 21-23 are pending.

Response to Remarks
35 U.S.C. § 112
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 2-3, 6, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0213443 to Geffon et al. in view of U.S. Patent Pub. No. 2002/0123938 to Yu et al., U.S. Patent Pub. No. 2016/0098709 to Johnson et al., and U.S. Patent Pub. No. 2015/0350362 to Pollack et al.
Per Claim 2: Geffon discloses:
A method comprising: (see 
communicating with a remote server computer (e.g., remote tokenization service) via a first mobile device (e.g., cardholder device 205) to receive in the first mobile device a payment token associated with a PAN (primary account number) that identifies a payment account owned by a user of the first mobile device; and (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.)
provisioning the payment token from the first mobile device to a second mobile device (e.g., delegate device 220), said provisioning including transfer of data from the first mobile device to the second mobile device; (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.  See also ¶ 45: The cardholder or delegate can present the token 225 to a merchant in lieu of other forms of payment.)
defining one or more rules constraining usage of the provisioned payment token; (see Geffon at ¶ 68: The cardholder can also distribute the token to one or more delegates and subject the token's to restrictions to limit the delegate's ability to use the token to make purchases at a merchant's physical store. For example, a parent cardholder can distribute pre-payment tokens to children and subject the tokens to restrictions for when 
storing the transferred data at the second mobile device, based on the provisioning and one or more rules, wherein the second mobile device is adapted to present at least some of the stored data to a point of sale device as payment credentials; (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.  See also ¶ 45: The cardholder or delegate can present the token 225 to a merchant in lieu of other forms of payment.)
However, Geffon fails to disclose, but Yu, an analogous art of delegated payments, discloses:
sending, based on the defined one or more rules, an alert to the first mobile device concerning a pending transaction performed using the provisioned payment token with the second device; and (see Yu at ¶ 37: According to this embodiment of the present invention, the merchant 1001 attempts to authorize the transaction by requesting approval for the transaction from a consumer approver 301 at (B).  According to one embodiment, the merchant 1001 also evaluates a transaction rule to determine if the 
requesting, based on the defined one or more rules, and after sending the alert, the first mobile device approve the pending transaction. (see Yu at ¶ 37: According to this embodiment of the present invention, the merchant 1001 attempts to authorize the transaction by requesting approval for the transaction from a consumer approver 301 at (B).  According to one embodiment, the merchant 1001 also evaluates a transaction rule to determine if the transaction needs to be authorized (e.g., only transactions having a cost over a threshold amount may need to be authorized by a child's parent).)
While Yu fails to explicitly disclose that the requesting occurs after sending the alert, such an order of operations would be obvious as there are no new or unexpected results as a result of the claimed sequence. See MPEP 2144.04(IV)(C) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to provide an alert to the cardholder device when the delegate device makes a transaction and to request approval of the transaction as disclosed in Yu.  One of ordinary skill in the art would have been motivated to do so to reduce unauthorized, e.g., fraudulent, charges.
However, the combination of Geffon and Yu fails to disclose, but Johnson, an analogous art of transferring payment tokens, discloses:
wherein the transfer of data occurs by the second mobile device scanning a bar code displayed on the first mobile device, (see Johnson at ¶ 118: For example, the user may be presented a QR code on a display within the automated teller machine and further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to share the payment token with the delegate device by having the delegate device scan a QR code representing the payment token using the techniques disclosed in Johnson.  One of ordinary skill in the art would have been motivated to make such a modification to easily share payment tokens.
However, the combination of Geffon, Yu, and Johnson fails to disclose, but Pollack, an analogous art of using persistent network connections to transfer data via an intermediary, discloses:
wherein the first mobile device is in communication with the remote server during the scanning. (see Pollack at ¶ 10: The wearable device can receive push content from the service as the host device acts on its behalf sending and receiving messages with the service using its own persistent connection to the service.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to push payment tokens from the tokenization service to the delegate device via the cardholder device by applying the techniques of Pollack.  One of ordinary skill in the art would have been motivated to do so to send payment tokens to devices that do not have an internet connection.

Per Claim 3: The combination of Geffon, Yu, Johnson, and Pollack discloses the subject matter of claim 2, from which claim 3 depends.  However, the combination of Geffon and Yu fails to disclose, but Johnson discloses:
wherein the bar code is a QR code. (see Johnson at ¶ 118: For example, the user may be presented a QR code on a display within the automated teller machine and further instructed to scan the QR code using his or her mobile device. Upon scanning the QR code the user may be transmitted an electronic disclosure form, electronic information pamphlet, a payment token for use within a digital wallet, an electronic copy of the ATM session log, and/or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to share the payment token with the delegate device by having the delegate device scan a QR code representing the payment token using the techniques disclosed in Johnson.  One of ordinary skill in the art would have been motivated to make such a modification to easily share payment tokens.

Per Claim 21: The combination of Geffon, Yu, Johnson, and Pollack discloses the subject matter of claim 2, from which claim 21 depends.  However, Geffon fails to disclose, but Yu discloses:
reporting transactions performed using the provisioned payment token with the second mobile device to the user of the first mobile device. (see Yu at ¶ 119: As another example, Alice and her other son Billy each bring a PDA to a local shopping mall. Alice configures Billy's PDA so that he can use the PDA during the next three hours to purchase up to twenty dollars worth of items. If he attempts to purchase more than twenty 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon so that a cardholder can view its delegates’ purchases as disclosed in Yu.  One of ordinary skill in the art would have been motivated to do so in order to ensure that the payment token is being used for authorized purchases only.

Per Claim 22: The combination of Geffon, Yu, Johnson, and Pollock discloses the subject matter of claim 2, from which claim 22 depends.  Geffon further discloses:
storing a link between the defined one or more rules and the provisioned payment token. (see Geffon at ¶ 41: The tokenization service broker 210 can store the pre-authorization, permissions, restrictions, etc. in one or more computer storage location 235.)

Per Claim 23: The combination of Geffon, Yu, Johnson, and Pollock discloses the subject matter of claim 2, from which claim 23 depends.  Geffon further discloses:
wherein the enabled second mobile device is linked by the provisioned payment token to the payment account owned by the user of the first mobile device. (see Geffon at ¶ 29: Accordingly, the cardholder maintains ultimate control over the token despite the token being transferred and usable by a delegate.)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geffon in view of Yu, U.S. Patent Pub. No. 2015/0348008 to Khan and U.S. Patent Pub. No. 2014/0289531 to Yamakawa.
Per Claim 6: Geffon discloses:
A method comprising: (see Geffon at Abstract: Disclosed herein are systems, methods, and non-transitory computer-readable storage media for creating sharable tokens that point to financial information stored in a secure online platform and that can be used in financial transactions.)
communicating with the remote server computer via the first mobile device to receive in the first mobile device a payment token associated with a PAN (primary account number) that identifies a payment account owned by a user of the first mobile device; (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.)
provisioning the payment token from the first mobile device to the application program running in the second mobile device, said provisioning including transfer of data from the first mobile device to the second mobile device, said provisioning enabling the second mobile device as a payment device programmed to store the transferred data and to present at least some of the stored data to a point of sale device as payment credentials: (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.  See also ¶ 45: The cardholder or delegate can present the token 225 to a merchant in lieu of other forms of payment.)
defining one or more rules constraining usage of the provisioned payment token by the second mobile device. (see Geffon at ¶ 68: The cardholder can also distribute the token to one or more delegates and subject the token's to restrictions to limit the delegate's ability to use the token to make purchases at a merchant's physical store. For example, a parent cardholder can distribute pre-payment tokens to children and subject the tokens to restrictions for when the tokens can be used, how much can be drawn from the pre-payment amount pointed to by the token, specific items that the token can be used for (e.g. school books), specific items that cannot be purchased using the tokens (e.g. alcohol), what types of merchants the token can be used for, a specific region that the token can be used, etc.)
wherein each of the said first mobile device and said second mobile devices are one of a smartphone and a tablet computer; (see Geffon at ¶ 83: Typical examples of such form factors include laptops, smart phones, small form factor personal computers, tablet computers, personal digital assistants, and so on.)
However, Geffon fails to disclose, but Yu discloses:
sending, based on the defined one or more rules, an alert to the first mobile device concerning a pending transaction performed using the provisioned payment token with the second device; and (see Yu at ¶ 37: According to this embodiment of the 
requesting, based on the defined one or more rules, and after sending the alert, the first mobile device approve the pending transaction. (see Yu at ¶ 37: According to this embodiment of the present invention, the merchant 1001 attempts to authorize the transaction by requesting approval for the transaction from a consumer approver 301 at (B).  According to one embodiment, the merchant 1001 also evaluates a transaction rule to determine if the transaction needs to be authorized (e.g., only transactions having a cost over a threshold amount may need to be authorized by a child's parent).)
While Yu fails to explicitly disclose that the requesting occurs after sending the alert, such an order of operations would be obvious as there are no new or unexpected results as a result of the claimed sequence. See MPEP 2144.04(IV)(C) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to provide an alert to the cardholder device when the delegate device makes a transaction and to request approval of the transaction as disclosed in Yu.  One of ordinary skill in the art would have been motivated to do so to reduce unauthorized, e.g., fraudulent, charges.
However, the combination of Geffon and Yu fails to disclose, but Khan, an analogous art of transferring payment tokens, discloses:
the transfer of data is via radio data communication between the first mobile device and the second mobile device; (see Khan at ¶ 35: The communications path 106 between primary user device 10 and secondary user device 106 may be supported via Bluetooth® (e.g., via Bluetooth Low Energy and/or Bluetooth “Classic” technologies), IEEE 802.11 protocols—sometimes referred to as WiFi®, or other short-range wireless communications technologies (as examples). In yet other suitable arrangement, secondary device 102 may communicate directly with service provider subsystem 112 to obtain commerce credentials using any suitable long-range or short-range wireless communications standards (as indicated by path 111).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen so that the cardholder transfers the payment token to the delegate via radio communication as disclosed in Khan.  The claimed invention would have been obvious as it is simply an alternative method for transferring payment tokens to a second user device.
However, the combination of Geffen, Yu, and Khan fails to disclose, but Yamakawa, an analogous art of secured computer communications, discloses:
receiving, by a first mobile device, a public encryption key from an application program running on a second mobile device, said public encryption key digitally signed by the application program running on the second mobile device to prevent tampering with said public encryption key; and (Examiner’s Note: the language “to prevent tampering with said public encryption key” has been considered and determined to recite a desired result of digitally signing the public encryption key.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following see Yamakawa at ¶ 47: The second relay device 20B creates a list of service names transmitted in step SA7, and encrypts the created list using the public key included in the personal certificate C3. The second relay device 20B further encrypts a message digest of the encrypted list using the private key of the second relay device 20B to generate an electronic signature (step SA8). Then, the second relay device 20B transmits the encrypted list, the electronic signature, and the electronic certificate C2 to the first relay device 20A (step SA9).  See also ¶ 49: The first relay device 20A receives the encrypted list, the electronic signature, and the electronic certificate C2 which are transmitted in step SA9.  See also ¶ 56 which discloses that the electronic certificate C2 includes a public key.)
relaying the public encryption key in a message to a remote server computer via the first mobile device, the message digitally signed by the first mobile device to prevent tampering with the message; (Examiner’s Note: the language “to prevent tampering with the message” has been considered and determined to recite a desired result of digitally signing the message.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see 
wherein: the payment token, as received in the first mobile device, is in an encrypted form resulting from encryption of the payment token using the public encryption key; and (see Yamakawa at ¶ 58: The terminal device 10 displays the lists acquired in step SB4 and step SB8 (step SB9). The user of the terminal device 10 performs an operation for selecting a service to be used from among the displayed lists (step SB10). The terminal device 10 encrypts the service name of the service selected by the user and a file used in the selected service using the public key included in the associated one of the electronic certificates received in step SA14 (step SB11).  See also ¶ 61: The terminal device 10 transmits the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3 to the first relay device 20A (step SB13). The first relay device 20A receives the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Yamakawa in the Geffon system.  One of ordinary skill in the art would have been motivated to do so to create an improved system that increases the security of communicating sensitive transaction data, i.e., payment tokens between the remote tokenization service, cardholder device, and delegate device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2015/0220914 discloses ELECTRONIC WALLET MANAGEMENT APPARATUSES, METHODS AND SYSTEMS (“EWM”) transforms .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                       

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685